UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-2277




In Re: WAYNE HAROLD WILLIAMSON,

                                                         Petitioner.



                On Petition for Writ of Mandamus.


Submitted:   October 23, 1997         Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Wayne Harold Williamson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Harold Williamson filed this petition for a writ of

mandamus requesting this court to intervene in state court proceed-

ings. Because we have no general power to compel action by state

officials, we deny the petition. See Davis v. Lansing, 851 F.2d 72,

74 (2d Cir. 1988). We further deny Williamson's motion entitled

"Praecipe to the Clerk" and deny as moot his "Motion to the Court

for Immediate Judicial Review." We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED